
	
		II
		Calendar No. 501
		112th CONGRESS
		2d Session
		S. 3519
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. DeMint (for himself,
			 Mr. Coburn, Mr.
			 Corker, Mr. Johnson of
			 Wisconsin, Mr. Lee,
			 Mrs. McCaskill, Mr. Paul, Mr.
			 Risch, Mr. Sessions, and
			 Mr. Toomey) introduced the following
			 bill; which was read the first time
		
		
			September 10, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require sponsoring Senators to pay the printing costs
		  of ceremonial and commemorative Senate resolutions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pay for Printing
			 Act.
		2.Senators
			 requirement to pay
			(a)In
			 general
				(1)RequirementExcept
			 as provided in subsection (b), the sponsor of a ceremonial or commemorative
			 Senate resolution shall reimburse the Government Printing Office for the total
			 costs of printing such a resolution as determined by the Government Printing
			 Office.
				(2)Payment from
			 MRAThe reimbursement required by paragraph (1) shall be paid out
			 of the sponsor's Members’ Representative Allowance.
				(b)ExceptionThis
			 section shall not apply to a resolution sponsored by at least two-thirds of
			 Senators, duly chosen and sworn.
			
	
		September 10, 2012
		Read the second time and placed on the
		  calendar
	
